Citation Nr: 1046409	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran served on active duty from November 16, 1971, to 
February 3, 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran's dorsal-lumbar strain pre-existed military 
service and did not chronically worsen therein.  

2.  The Veteran does not have a currently diagnosed low back 
disability that is attributable to active military service

CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran underwent a pre-induction examination in March 1971.  
At that time, it was noted that he had previously suffered a 
lumbar-dorsal sprain.  A letter dated January 14, 1971, from the 
Veteran's private physician and associated with the Veteran's 
service treatment records (STRs) documented that in June 1969, 
the Veteran fell five feet from a scaffold and suffered a 
sacroiliac injury.  It was noted that he had been deemed disabled 
by the Bureau of Workmen's Compensation following his accident in 
June 1969.  The Veteran's private physician stated that he had 
treated the Veteran repeatedly since his accident for complaints 
of cervical spine, occipital, and intrascapular pain.  

In April 1971, the Veteran was seen for an orthopedic 
consultation.  X-rays of the dorsal and lumbosacral spine were 
essentially negative, as was a neurological examination.  The 
Veteran had a full range of motion with no spasms and only some 
tenderness over the dorsal-lumbar muscles.  The physician noted 
his impression of probable dorsal-lumbar strain, and stated that 
he could find no objective cause for the Veteran's disability.  

On November 18, 1971, the Veteran was seen for complaints of back 
pain.  He reported having experienced an exacerbation of pain 
when lifting a heavy duffle bag.  The Veteran was noted to have a 
full range of motion with no vertebral spine tenderness, 
exaggerated kyphosis, or muscle spasm.  

The Veteran was again seen for complaints of back pain on 
November 22, 1971.  He reported a history of back pain for 2 
years.  In December 1971, he was placed on a temporary physical 
profile of "3" for his lower extremities; a low-back strain was 
noted.  His activity was restricted in that he was to perform no 
crawling, stooping, running, jumping, prolonged standing, 
marching, or strenuous physical activity.  

Upon examination in January 1972, the Veteran was found to have 
an abnormal spine.  He was suspended from all training activities 
pending review by the Medical Board.  That same month, the 
Medical Board convened and determined that the Veteran had 
chronic low back pain of unknown etiology that had existed prior 
to service and was not aggravated thereby.  It was noted that the 
Veteran was experiencing low back pain with any type of physical 
activity and was inordinately disabled from that pain.  Although 
x-ray studies were within normal limits and the Veteran was noted 
to bend well in all directions, it was determined that the 
Veteran did not meet the physical standards for induction into 
the Army; he was recommended for separation from active duty.  
The Veteran was separated from active duty on February 3, 1972.  

In September 2005, the Veteran filed a claim for VA disability 
compensation, seeking service connection for chronic low back 
pain.  In support of his claim, he stated that in service, he 
fell under the weight of a heavy duffle bag packed with clothing 
and injured his back, which increased the severity of his pre-
existing back disability.  

VA outpatient treatment records dated from April 2004 to 
September 2009 have been associated with the claims folder.  A 
review of the VA outpatient treatment records shows that in April 
2004, the Veteran was seen for complaints of plantar fasciitis 
and elbow pain.  The Veteran denied pain elsewhere and reported 
no range-of-motion problems or weakness.  No abnormalities of the 
back or spine were noted.  In November 2004, the Veteran was seen 
for back pain, which he stated had been present for one week.  
There was some tenderness on palpation of the most lateral aspect 
of the left paravertebral muscles.  The assessment was lumbar 
strain.  The Veteran was again seen for back pain in October 
2005.  At that time, he stated that he had experienced back pain 
for over 30 years.  In November 2004, the Veteran sought 
treatment related to removal of a ganglion cyst.  Under the 
review of symptoms, no back pain was noted.  

The Veteran began physical therapy for his back pain in April 
2009.  The initial evaluation note listed degenerative joint 
disease under past medical history.  (It is unclear what that 
history is based upon, as the medical records of evidence contain 
no prior diagnosis of degenerative joint disease.)  X-rays of the 
lumbosacral spine revealed mild to moderate disc deterioration at 
L5-S1 with prominent ventral spurs.  The impression was disc 
deterioration at L5-S1, with degenerative change of the lumbar 
spine.  

II.  Analysis

A.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  As such, an essential element of a service connection 
claim is the establishment of a current disability.  The Board 
notes that the Veteran has sought service connection specifically 
for chronic low back pain.  However, without a diagnosed or 
identifiable underlying malady or condition, pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), dismissed in part and vacated in part on 
other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed.Cir.2001).  

Although the Veteran claimed only service connection for chronic 
low back pain, the Board recognizes that it is the responsibility 
of VA to consider alternate current conditions within the scope 
of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, as noted above, the Veteran's STRs contain an impression of 
lumbar strain and his post-service VA outpatient treatment 
records contain an impression of disc deterioration and a history 
of degenerative joint disease.  As these conditions pertain to 
the Veteran's back, the Board will consider whether service 
connection is warranted for lumbar strain or disc deterioration.



1.  Dorsal-Lumbar Strain

It is well established that every veteran will be presumed to 
have been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2010).

Here, dorsal-lumbar sprain was noted on the Veteran's pre-
induction examination report and an impression of probable 
dorsal-lumbar strain was recorded on the April 1971 orthopedic 
consultation sheet.  Accordingly, the Board finds that it is 
noted that a dorsal-lumbar back disability existed prior to 
acceptance and enrollment for active military service.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  
Therefore, the presumption of sound condition does not apply in 
this case.  38 U.S.C.A. § 1111.  Moreover, the Veteran does not 
dispute that he had injured his back prior to service and had 
suffered from back problems at the time that he was inducted into 
service.  Rather, he asserts that his pre-existing back condition 
was made chronically worse by active military service and 
contends, therefore, that service connection is warranted on the 
basis of aggravation of a pre-existing condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that 
"if a preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-connected 
aggravation of that disorder.").  

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2010).  It is the veteran who bears the burden 
of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the 
Veteran must submit, or the record must contain, some evidence 
demonstrating that the pre-existing disability increased in 
severity during service for the presumption of aggravation to 
attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 
(1996) (stating that the question of whether a preexisting defect 
or injury underwent an increase in severity "must be answered in 
the affirmative before the presumption of aggravation 
attaches.").  Once the presumption attaches, it may be rebutted 
only by clear and unmistakable evidence.  See Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

At the outset, the Board notes that the Veteran has submitted 
numerous lay statements wherein he asserts that his pre-existing 
back disability worsened in service.  The Board does not question 
the competency of the Veteran to report on the severity of 
symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (stating the "[l]ay testimony is competent 
. . . to establish the presence of observable symptomatology).  
Here, however, the relevant inquiry turns on whether there was a 
change in the underlying pathology of the pre-existing back 
disability, "as distinguished from the mere recurrence of 
manifestations of the pre-service condition."  Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran to 
establish an increase in disability.").  The Board finds that 
whether there was a change in the underlying pathology of the 
Veteran's pre-existing back disability is a medical 
determination.  Therefore, because the Veteran is a lay person 
without the appropriate medical training and expertise, he is not 
competent to state that there was a change in the underlying 
pathology of his pre-existing back disability, especially in 
light of the fact that the evidence fails to demonstrate the 
onset of any such chronic condition in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Colantonio v. 
Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in 
some cases lay testimony "falls short" in proving an issue that 
requires expert medical knowledge).  

Turning to the medical evidence of record, April 1971 x-rays of 
the dorsal and lumbosacral spine were essentially negative, as 
was a neurological examination.  Although the Veteran was seen in 
service for complaints of back pain, the Veteran was noted to 
have a full range of motion with no vertebral spine tenderness, 
exaggerated kyphosis, or muscle spasm.  Further, in January 1972, 
the Medical Board convened and determined that the Veteran had 
chronic low back pain of unknown etiology that had existed prior 
to service and was not aggravated thereby.  The narrative summary 
contains a finding that the Veteran did not meet the physical 
standards for induction into the Army and it was recommended that 
that he be separated from active duty.  It was noted that the 
Veteran was experiencing low back pain with any type of physical 
activity and was inordinately disabled from that pain.  X-ray 
studies were within normal limits, and the Veteran was noted to 
bend well in all directions.

Upon a review of the medical evidence of record, the Board finds 
that there is no evidence demonstrating that the Veteran's pre-
existing back disability chronically worsened (i.e., underwent a 
permanent increase in the underlying pathology beyond the natural 
progression) during his military service.  Although the Veteran 
may have experienced an exacerbation of pain during service on 
account of his military duties, an intermittent or temporary 
flare-up during service of a preexisting injury or disease does 
not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless 
the underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board also notes that the Veteran's STRs show that in 
December 1971, his physical profile for his "lower 
extremities," was recorded as a level "3."  However, his pre-
induction physical profile contains no numerical designations for 
the physical profile.  Although a January 1972 physical profile 
record indicated a previous profile of level "1" for his 
"lower extremities, the Board does not find this evidence to be 
indicative of a change in the underlying pathology of the 
Veteran's pre-existing back disability.  Notably, x-rays of the 
lumbosacral spine prior to and during service were essentially 
negative.  Thus, although the Veteran's pain may have increased 
in severity due to the physical demands of basic training, there 
is no objective medical evidence to suggest that the Veteran was 
placed on a level "3" profile due to a change in the underlying 
pathology of his pre-existing disability as opposed to a flare-up 
of pain or recurrence of manifestations of that pre-service 
condition.  Indeed, the only medical opinion evidence on point is 
the medical board report showing that there was no aggravation-
an indication that there was no worsening of underlying 
pathology.  This medical opinion is uncontradicted in the record.

Accordingly, the Board finds that the evidence fails to support a 
finding of aggravation.  Because the Veteran's dorsal-lumbar 
strain was noted to have pre-existed his active military service, 
and was not aggravated therein, the Board finds that the 
Veteran's claim for service connected aggravation of a pre-
existing back disability must be denied.  See 38 C.F.R. §§ 3.303, 
3.304, 3.306; see also Wagner, supra.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56(1990).

2.  Disc Deterioration

Turning to whether service connection is warranted for disc 
deterioration, the Board notes that the Veteran's STRs contain no 
reference to any specific disc disease or injury affecting the 
Veteran's spinal discs.  When seen in service in November 1971 
for complaints of back pain after falling with his duffle bag, 
sciatica was not present.  Further, on examination in January 
1972, the Veteran was diagnosed only with chronic low back pain.  
X-ray studies were within normal limits.  VA outpatient treatment 
records similarly contain no indication that the Veteran's disc 
deterioration is related to any injury sustained in service, 
despite the Veteran's account of his in-service back injury that 
was provided to the physician during the Veteran's initial 
physical therapy assessment.  In essence, there is no evidence 
suggesting that the Veteran's disc deterioration is related to 
his in-service injury.  In the absence of competent evidence of a 
link between the Veteran's military service and his disc 
deterioration, service connection for that condition may not be 
granted.  38 C.F.R. § 3.303; see Davidson, supra.  

The Board notes that the Veteran was not afforded a VA 
examination for the purpose of determining whether there is a 
medical nexus between his military service and his currently 
diagnosed disc deterioration.  However, as will be discussed in 
further detail below, because there is no evidence that indicates 
a link between the Veteran's current disc deterioration and his 
military service, VA's duty to provide him with a medical 
examination in this case was not triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's service connection claim in 
September 2005.  In October 2005, the RO sent to him a letter 
notifying him of the evidence required to substantiate his claim.  
Specifically, the letter informed him that the evidence must 
show, among other things, that he suffered an injury in service 
or had a disease that began in service or was made worse during 
his military service.  The letter advised the Veteran of the 
information already in VA's possession and the evidence that VA 
would obtain on his behalf, as well as of the evidence that he 
was responsible for providing to VA, to include private medical 
evidence.  The RO further advised the Veteran on the types of 
evidence he could submit that would support his claim for service 
connection, such as evidence of medical treatment during service, 
statements from service personnel, and statements from who knew 
of his disability during service.  

Although the letter did not include the general criteria for 
assigning disability ratings and effective dates as required by 
Dingess, supra, the Board notes that the Veteran was apprised of 
these criteria in an August 2007 supplemental statement of the 
case (SSOC).  Thereafter, he submitted additional evidence and 
another SSOC was issued in December 2009.  The Veteran has not 
disputed the contents of the VCAA notice in this case.  Moreover, 
the Veteran has demonstrated actual knowledge of what was 
required to establish service connection as evidenced by his 
statements recorded in his VA outpatient reports.  Specifically, 
in June 2009, the Veteran contacted his VA physician for a letter 
stating that his disability had worsened in 1971.  When his VA 
physician refused to write such a letter, the Veteran requested 
an orthopedic consultation to see whether an orthopedic physician 
would write such a letter.  The Veteran also indicated that that 
would seek such a statement from a private physician.  Given the 
facts of this case, the Board finds that the Veteran had a 
meaningful opportunity to participate in the development of his 
claim.  Thus, the Board is satisfied that the duty-to-notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the Veteran in obtaining the 
evidence necessary to substantiate his claim.  All available 
evidence pertaining to the Veteran's claim has been obtained.  
The evidence includes his pre-induction examination reports, his 
STRs, VA treatment records, private medical records, and 
statements from the Veteran.  The Veteran has not indicated that 
there are outstanding records for the time period in question 
that VA should have obtained.  Further, although the Veteran 
elected to have a hearing, he failed to report for that scheduled 
hearing.  

The Board has considered whether a VA examination was required in 
connection with the Veteran's claims for service connection for a 
back disability under the duty-to-assist provisions codified at 
38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  In accordance with those provisions, a medical 
opinion or examination is required if the information and 
evidence of record does not contain sufficiently competent 
medical evidence to decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain a medical 
examination was not triggered in this case.  The Board first 
notes that there is no evidence to suggest that the Veteran's 
pre-existing back disability worsened in severity during service.  
As to the issue of whether the Veteran's currently diagnosed disc 
deterioration is related to service, the Board finds there to be 
no evidence indicating that that condition may be related to his 
period of military service.  The Veteran's STRs are negative for 
any indication of symptoms related to his spinal discs in service 
and none of the medical evidence of record has related the 
Veteran's disc deterioration to service.  

Further, although there is evidence that the Veteran fell in 
service and was treated for back pain and the Veteran states that 
he has experienced back pain since service, upon seeking VA 
treatment in April 2004, the Veteran complained only of plantar 
fasciitis and elbow pain.  No abnormalities of the back or spine 
were noted.  In November 2004, the Veteran was seen for back 
pain, which he stated had been present for one week.  The 
assessment was lumbar strain.  It was not until October 2005, one 
month after the Veteran filed his claim for service connection, 
that he stated he had experienced back pain for over 30 years.  
However, in November 2004, the Veteran sought treatment related 
to removal of a ganglion cyst.  Under the review of symptoms, no 
back pain was noted.  

The Board finds that the absence of complaints of back pain until 
after the Veteran had filed his claim for service connection for 
a chronic low back pain, despite having received treatment for 
pain in other areas of the body prior to that time, weighs 
against a finding that the Veteran has suffered continuous back 
pain from the time of separation from active duty service.  
Accordingly, the Board finds that there is no credible evidence 
of continuity of symptomatology so as to warrant a medical 
examination in this case.  See McLendon, 20 Vet. App. at 83 
(holding that "credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation" may 
indicate that a current disability "may be associated" with 
military service).  Thus, because there is no evidence indicating 
that the Veteran's disc deterioration may be related to his 
military service, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-86.  
The Board therefore finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


